DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

The IDS Form (SB08) submitted on 19 December 2019 has been considered.

Allowable Subject Matter
Claims 1-12 are allowed.
The closest prior art fails to either disclose or sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The closest prior art Udagawa (JP #2018/026774) in view of Park (KR #2009/0128689) further in view of Lee et al. (US PGPUB #2014/0239802; Lee’802) and US PGPUB #2020/0204893; Lee’893) teaches a display microphone device, comprising:
a display panel having a front surface from which light is emitted and a rear surface opposite the front surface
 a front electrode coupled to the rear surface of the display panel;
a rear electrode facing and spaced apart from the front electrode; and
a power supply connected to the front electrode and the rear electrode.

But, Udagawa in view of Park further in view of Lee’802 and Lee’893 fails to teach a display microphone device, comprising:
wherein the display microphone device outputs an audio signal based on a change in a voltage between the front electrode and the rear electrode.

These limitations, in combination with the remaining limitations of independent Claims 1 and 8 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651